Citation Nr: 1620738	
Decision Date: 05/23/16    Archive Date: 06/02/16

DOCKET NO.  14-25 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for residuals of treatment at the VA Medical Center for diverticulitis (claimed as radiation poisoning and other non-specific multisystem symptoms).


ATTORNEY FOR THE BOARD

A. Haddock, Counsel


INTRODUCTION

The Veteran had active service from March 1979 to July 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Providence, Rhode Island Department of Veterans Affairs Regional Office (RO).  

In his July 2014 substantive appeal, the Veteran requested a hearing before a member of the Board in Washington, DC.  The requested hearing was scheduled for May 2015, but the Veteran failed to appear.  In a March 2016 statement, the Veteran explained that he had requested the wrong type of hearing, which is why he failed to appear at the May 2015 hearing, but that he would like a hearing before a member of the Board at the Providence RO.  However, in a subsequent May 2016 statement the Veteran stated that his claim on appeal did not require a hearing and that he wanted his claim to be decided.  The Board takes the Veteran's May 2016 statement to be a withdrawal of his request for a Board hearing and will proceed with the matter on appeal.  

In any event, even if the Veteran has not withdrawn his hearing request, the Board finds he has not presented good cause to reschedule a Board hearing.  He was notified in March 2015 of his upcoming Board hearing, and informed that it would be conducted in Washington, DC.  The notice was sent to his then address of record, and was not returned as undeliverable.  He thereafter did not attempt to contact the Board prior to the missed hearing to clarify his desire for a different type of hearing.  The record does not establish good cause for his failure to report for the May 2015 hearing, and the Board will not reschedule him for another Board hearing.   

The issues of whether new and material evidence has been received to reopen claims of entitlement to service connection for posttraumatic stress disorder (PTSD) and bilateral hearing loss disability and the issue of entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for lumps on the eyelid have been raised by the record in a January 2016 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).






FINDING OF FACT

The Veteran does not have additional disability that resulted from an event not reasonably foreseeable or any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA resulting from his in-patient treatment for diverticulitis.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for residuals of treatment for diverticulitis have not been met.  38 U.S.C.A. § 1151, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.358, 3.361 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran was provided adequate notice in response to his claim.  The record shows that the Veteran was mailed a letter in July 2012 advising him of what the evidence must show to establish a claim under the provisions of 38 U.S.C.A. § 1151.  The July 2012 letter also provided the Veteran with appropriate notice regarding the respective duties of VA and the claimant in obtaining evidence.  

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  VA Medical Center records have been obtained and an appropriate medical opinion has been obtained.  The Veteran has not identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence.

Legal Criteria and Analysis

Under VA laws and regulations, when a Veteran suffers additional disability or death as a result of training, hospital care, medical or surgical treatment, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such disability or death was service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. §§ 3.358, 3.361.  For claims filed after October 1, 1997, a claimant is required to show fault or negligence in medical treatment.  For claims filed prior to October 1, 1997, a claimant is not required to show fault or negligence in medical treatment.  See Brown v. Gardner, 115 S. Ct. 552 (1994) (language of statute was plain and did not require showing of fault).  Since the Veteran filed his claim after that date, he must show some degree of fault, and more specifically, that the proximate cause of his disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing medical care or was an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361 (2015). 

In determining that additional disability exists, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based to the Veteran's condition after such care, treatment, examination, services, or program has stopped.  38 C.F.R. § 3.361(b). 

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that that the Veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1).  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnoses and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  Additional disability or death caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3). 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or, that VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's informed consent.  38 C.F.R. § 3.361(d)(1). 

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2).

The Veteran contends that he is entitled to compensation under 38 U.S.C.A. § 1151 for residuals of treatment for diverticulitis, including radiation poisoning as a result of computed tomography (CT) scans that he received as part of his treatment protocol.  He has also reported that he was forced to stay for in-patient treatment and received unnecessary intravenous antibiotics against his objections, and that his symptoms were not related to diverticulitis, but were caused by a "sensitive stomach," which is a chronic issue for him.  The Veteran has been somewhat unclear with regard to the exact "residuals" he now suffers from as a result of the diverticulitis treatment.  The numerous statements of record from the Veteran suggest that he suffers from a form of cancer, human immunodeficiency virus (HIV), an adrenal adenoma, Cushing's Syndrome, and a kidney disorder. 

Of record are August 2010 treatment notes from the Providence, Rhode Island VA Medical Center (VAMC) that show from August 11, 2010 to August 17, 2010, the Veteran received in-patient treatment for an ultimate diagnosis of diverticulitis.  The records show that on August 11, 2010 the Veteran was seen by his primary care doctor, at which time he reported right lower quadrant abdominal pain.  The Veteran underwent a CT scan of the abdomen and pelvis which revealed a mass in the right lower quadrant, as well as thickened irregular walls with standing fat outside a portion of the bowel.  The CT scan also revealed some enlargement of the left adrenal gland, irregularities of the bladder, and enlargement of the prostate.  Based on the findings of the CT scan, the Veteran's primary care doctor referred the Veteran to the emergency department (ED) for additional evaluation.  Once he was at the ED, the Veteran was admitted for in-patient treatment with a differential diagnosis of diverticulitis, appendicitis, or malignancy.  The Veteran was started on intravenous antibiotics and restricted to a clear diet.  

Additional treatment records from the Veteran's period of in-patient treatment in August 2010, show that with his prescribed treatment his pain and other objective symptoms began to resolve.  The Veteran underwent a repeat CT scan of the abdomen and pelvis on August 16, 2010, at which time it was noted that there was a marked interval decrease to bowel wall thickening in the ascending colon which suggested resolving diverticulitis.  The Veteran was discharged on August 18, 2010 in stable condition, able to tolerate a regular diet, and with controlled pain.

The remainder of the VA treatment notes of record provide no indication that the Veteran suffers from any additional disability as a result of the August 2010 in-patient treatment for diverticulitis.  In this regard, the Board notes that there is no indication that the Veteran has ever been diagnosed with cancer, HIV, a kidney disorder, or Cushing's Syndrome.  Of particular note, May 2011 VA treatment notes document the Veteran's "long standing history of hypochondriasis" and that he was negative for HIV.  

In August 2012, a medical opinion was obtained with regard to whether (1) the Veteran had diverticulitis prior to his August 11, 2010 admission to the hospital, or whether the diagnosis was a result of the treatment he received; (2) whether the Veteran was forced to undergo 4 CT scans in 4 days, resulting in radiation poisoning; and (3) whether the CT scans and claimed radiation poisoning resulted in the development of an adrenal adenoma and/or Cushing's Syndrome.  

With respect to the first question, the August 2012 opinion provider, Dr. P. P. noted that diverticulitis was the admitting diagnosis in August 2010.  He noted that the causes of diverticulitis were generally unknown, but a low fiber diet had been implicated as a cause.  Dr. P. P. noted that the August 11, 2010 CT scan was concerning for possible malignancy, with the assessment given of "diverticulitis vs. pref'd acute appendicitis, vs. neoplasm."  Dr. P. P. noted that the CT scan conducted on August 16, 2010, showed improvement with the treatment provided and as such, he opined that based on the fact that the Veteran presented with a CT scan consistent with diverticulitis and responded to the standard treatment for diverticulitis, he did not develop the condition as a result of the treatment received.  

With regard to the Veteran's allegations of radiation poisoning, Dr. P. P. explained that the Veteran only had two CT scans in August 2010, not four as the Veteran has argued.  Dr. P. P. stated that the CT scans on August 11, 2010 and August 16, 2010, were of the abdomen and the pelvis, which are conducted simultaneously, but generate separate reports for each body region.  Therefore, while the abdomen and pelvis are each scanned together, at the same time, a separate CT scan report is generated for the findings related to the abdomen and a second report is generated for the findings related to the pelvis, hence, the four reports associated with the Veteran's medical records.  Further, Dr. P. P. explained that even if the Veteran had received four CT scans, he would have been exposed to a total radiation dose of approximately 2800 millirems (mrems) and that international standards allow exposure of up to 5,000 mrems per year for individuals who work with or around radioactive material.  Therefore, Dr. P. P. opined that as the total dose of radiation exposure from the Veteran's CT scans was far less than the international standard limit, he did not receive radiation poisoning from the CT scans performed during his in-patient treatment for diverticulitis.  As Dr. P. P. was able to opine that the Veteran did not have radiation poisoning, he was also able to opine that the Veteran did not develop an adrenal adenoma as a result of radiation poisoning.  Dr. P. P. noted that on the Veteran's first CT scan on August 11, 2010, the Veteran was found to have some nodularity involving the left adrenal gland, so any adrenal abnormality was already present before the CT scan.  Further, Dr. P. P. noted that the Veteran did not have a diagnosis of Cushing's Syndrome.   

Essentially, there is no evidence of record, other than the Veteran's own statements, that the Veteran has additional disability as a result of treatment provided by VA for diverticulitis or that even if he did, that it was the result of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA, or an event not reasonably foreseeable.  

The Board acknowledges that the Veteran might sincerely believe that he has some form of additional disability as a result of VA treatment and notes that lay persons are competent to provide opinions on some medical issues.  However, in this case, the question of whether there is additional disability that is a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to diagnose himself with additional disability as a result of VA treatment or to provide an opinion regarding the etiology of any such disability.

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of treatment for diverticulitis is not warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Compensation under 38 U.S.C.A. § 1151 for residuals of treatment for diverticulitis is denied.  



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


